Citation Nr: 0307637	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
scar of the midfrontal area of the forehead.

2.  Entitlement to an evaluation in excess of 10 percent for 
each of the following facial scars: scar on the upper chin, 
the lower chin, right mandible, left mandible, right eyelid, 
left eyelid, right eyebrow, left eyebrow, right lateral 
scalp, and left lateral scalp.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from February 1980 to 
January 1986.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, denied entitlement to 
increased ratings for facial scars, then rated 10 percent.  
In an October 1998 decision, the Board awarded ratings of 10 
percent for each of the veteran's facial scars based on 
objective findings that the eleven different scars identified 
was objectively tender.  The Board also remanded for further 
development the issues of entitlement to higher ratings for 
each of the rated scars, based on separately ratable criteria 
of disfigurement.  In an April 1999 rating decision, the RO 
awarded a rating of 30 percent for the disability associated 
with a scar on the veteran's midfrontal forehead.  The issues 
of entitlement to increased ratings for facial scars remain 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's midfrontal forehead scar is manifested by a 
depressed 2-cm. by  
1 1/2-mm. linear shaped scar, with loss of color that is tender 
to palpation, that is not more than severely disfiguring, and 
is not manifested by gross distortion or asymmetry of two 
features or paired sets of features, or four or five 
characteristics of disfigurement described in the revised 
regulations in 38 C.F.R. § 4.118, and, does not cause 
functional impairment.

2.  The veteran's disabilities from each of the scar on the 
upper chin, the lower chin, right mandible, left mandible, 
right eyelid, left eyelid, right eyebrow, left eyebrow, right 
lateral scalp, and left lateral scalp is manifested by no 
more than slight disfigurement, with tenderness to palpation, 
without functional impairment, and without more that one of 
the characteristics of disfigurement described in the revised 
regulations in 38 C.F.R. § 4.118.


CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 30 percent for 
the midfrontal forehead scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

2.  The criteria for a separate 10 percent evaluation for 
midfrontal forehead scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7804 (2002).

3.  The criteria for a rating in excess of 10 percent for 
scar over the upper chin have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

4.  The criteria for a rating in excess of 10 percent for 
scar over the lower chin have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

5.  The criteria for a rating in excess of 10 percent for 
scar over the right mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

6.  The criteria for a rating in excess of 10 percent for 
scar over the left mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

7.  The criteria for a rating in excess of 10 percent for 
scar over the right eyelid have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

8.  The criteria for a rating in excess of 10 percent for 
scar over the left eyelid have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

9.  The criteria for a rating in excess of 10 percent for 
scar over the right eyebrow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

10.  The criteria for a rating in excess of 10 percent for 
scar over the left eyebrow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7800 (2002).

11.  The criteria for a rating in excess of 10 percent for 
scar over the right lateral scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2002).

12.  The criteria for a rating in excess of 10 percent for 
scar over the left lateral scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran contends that his disabilities from multiple 
facial scars warrant higher ratings.  

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  The 
veteran's entire history is considered when making disability 
evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran sustained multiple facial lacerations, as well as 
other injuries, in an in-service accident when the motorcycle 
he was operating collided with an automobile.  The RO granted 
entitlement to service connection for multiple facial scars 
in March 1987 rating decision and a 10 percent evaluation was 
assigned for multiple facial scars.

The veteran's pending claim for an increased rating for his 
service-connected disabilities was filed in November 1994.  
At a March 1995 VA skin examination, the examiner described 
the following scars:  1) on the lower chin, a 4-cm. long by 
1-mm. wide linear shaped scar with loss of color that was 
tender to palpation; 2) on the upper chin, a 4-cm. long by 1 
1/2 mm. wide linear shaped scar, with loss of color that was 
tender to palpation; 3) on the midfrontal area, a 2-cm. long 
by 1 1/2 mm. wide linear shaped scar, with loss of color that 
was tender to palpation; 4) on the right side below the eye, 
a 5-mm. long by 2-mm. wide linear shaped scar with loss of 
color and tender to palpation; 5) on the right eyebrow, a 5-
cm. long by 1-mm. wide linear shaped scar with loss of color 
and tenderness to palpation; 6) left below the eye, a 2-cm. 
long by 1-mm. wide linear shaped scar with loss of color and 
tenderness to palpation; 7) on the left eyebrow, a 2-cm. long 
by 1-mm. wide linear scar; 8) on the left mandible, distal 
aspect, a 1 1/2-cm. long by 2-mm. wide linear shaped scar with 
loss of color and tenderness to palpation; 9) on the left 
mandible, proximal aspect, a 3-cm. long and 2-mm. wide scar, 
10) on the right mandible, proximally, a 2-cm. and 2-mm. wide 
linear shaped scar, with loss of color and tenderness to 
palpation; 11) on the right lateral scalp, a 1-cm. long and 
2-cm. wide circular shaped scar with loss of color and 
tenderness to palpation; 12) above the left ear scalp, a 1-
cm. long and 2-cm. wide circular shaped scar with loss of 
color and tenderness to palpation; 13) on the right, above, 
the eye, a 2-mm. long by 2-mm. wide circular shaped scar with 
loss of color and tenderness to palpation; 14) on the right, 
above, the eye, a 2-mm. long by 2-mm. wide circular shaped 
scar with loss of color and tenderness to palpation; 15) on 
the left, above, the eye, a 2-mm. long by 2-mm. wide circular 
shaped scar with loss of color and tenderness to palpation.  
None of the scars had keloid formation and all were 
nonadherent.  There was no herniation, inflammation, 
swelling, depression, ulceration, or vascular deficit.  The 
examiner noted that all scars were tender to palpation, but 
none was not cosmetically disfiguring.  The scars did not 
limit function of any affected part. 

Initially, the veteran's disability from multiple facial 
scars was evaluated by the RO utilizing Diagnostic Code 7800.  
Under that diagnostic code, slightly disfiguring scars on the 
head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, prior to August 30, 2002.

Under regulations effective prior to August 30, 2002, 
superficial scars that are poorly nourished, with repeated 
ulceration, are rated 10 percent disabling under Diagnostic 
Code 7802.  Superficial scars that are tender and painful on 
objective demonstration are rated 10 percent disabling under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part under Diagnostic Code 7805.

In an October 1998 decision, the Board granted separate 
ratings of 10 percent for each of the following facial scars, 
effective from the date of receipt of the veteran's claim in 
November 1994: midfrontal area, upper chin; lower chin; right 
mandible; left mandible; right eyelid; left eyelid; right 
eyebrow, left eyebrow; right lateral scalp, and left lateral 
scalp, reasoning that the evidence showed that each of the 
scars under consideration were objective tenderly.  The Board 
remanded the issues of separate ratings based on separate 
disability manifestations, such as disfigurement.

In an April 1999 rating decision, the RO granted entitlement 
to service connection for facial muscle injury, awarding a 10 
percent rating for the associated disability for muscle 
injury and increased the rating of the mid frontal forehead 
scar from 10 to 30 percent based on disfigurement under 
Diagnostic Code 7800.  Both ratings were effective from the 
date of receipt of the veteran's November 1994 claim.

The Board notes that the regulations pertinent to the rating 
of skin disorders were revised during the pendency of the 
veteran's claims.  As his appeal was pending at the time the 
applicable regulations were amended, he is entitled to 
consideration under whichever set of regulations--old or new-
-provide him with a higher rating.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from the effective date of the 
new criteria under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to the veteran, 
if indeed one is more favorable than the other.

Under the revised regulation, effective on August 30, 2002, 
Diagnostic Code 7800 (disfigurement of head, face, or neck), 
provides for a rating of 10 percent rating when there is one 
characteristic of disfigurement.  A 30 percent disability 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (August 30, 2002).  
See 67 Fed. Reg. 49,596 (July 31, 2002).

Under revised 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
1, the eight characteristics of disfigurement for purposes of 
evaluation include: scar 5 or more inches (13 or more cm.) in 
length; scar at least 1.4 inch (0.6 cm.) wide at the widest 
par; surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 
square cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
square cm.); underlying soft tissue missing in an area 
exceeding 6 square inches (39 square cm.); and skin indurated 
and inflexible in an area exceeding 6 square inches (39 
square cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (August 
30, 2002).  See 67 Fed. Reg. 49,596 (July 31, 2002).

The revised regulations also provide a 10 percent evaluation 
for superficial unstable scars under Diagnostic Code 7803 and 
a 10 percent evaluation for superficial scars, painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (August 30, 2002).  See 67 Fed. Reg. 49,596 (July 31, 
2002).

At a March 1999 VA skin examination, the veteran denied 
having pain in the scar areas, but referred to a 
"flattening" of the scars.  He reported no other 
symptomatology.  On physical examination, there was a 1-cm. 
long by 1-mm. wide scar on the frontal area of his forehead.  
Below the lips, there was a 3-cm. long, by 1-mm. wide linear 
shaped scar.  Below the chin, there was a 3-mm. long 1/2-mm. 
wide linear scar.  On the right lower jaw, there was a 4-mm. 
circular scar.  On the right upper jaw, there was a 1-cm. 
long by 4-mm. wide circular shaped scar.  On the left upper 
jaw and the lower right jaw there was one scar on each side, 
each of them measuring 1-cm. long and 1-mm. wide.  On the 
right side of the head, on the scalp, above the ear, there 
was a 1-cm. circular scar.  All of the identified scars were 
mildly tender to palpation and had loss of color.  There were 
no adhesions.  The scars had normal texture.  There was no 
ulceration or breakdown of the skin.  There was no elevation 
of scars.  The midfrontal forehead scar had depression and 
underlying tissue loss.  None of the scars had inflammation, 
edema, or keloid formation.  According to the examiner, most 
of the scars were mildly disfiguring.  The scar on the 
frontal area of the forehead was moderately disfiguring.  
None of the scars caused functional impairment.  The 
diagnosis was facial scars.

The forehead scar has been described by a physician as 
moderately disfiguring.  The Board has reviewed unretouched 
photographs taken during the March 1999 skin examination.  
The photographs show the midfrontal forehead scar.  In the 
opinion of the Board, the midfrontal forehead scar is not 
more than moderately disfiguring.  However, the RO has rated 
the veteran's midfrontal forehead scar as 30 percent 
disabling under 7800, i.e., severely disfiguring.  The Board 
will not change this evaluation.

The Board finds that an evaluation in excess of 30 percent 
under the revised criteria is not warranted for the 
midfrontal forehead scar.  While there is tissue loss with 
the midfrontal forehead scar, there has been no medical 
evidence of either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
four or five characteristics of disfigurement to include a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least 1.4 inch (0.6 cm.) wide at the widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding 6 square inches (39 square cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches (39 square cm.); underlying 
soft tissue missing in an area exceeding 6 square inches (39 
square cm.); and skin indurated and inflexible in an area 
exceeding 6 square inches (39 square cm.).   

Accordingly, the Board concludes that the preponderance of 
the evidence does not support an evaluation in excess of 30 
percent are not met regarding the mid frontal forehead scar.  

The Board will address whether separate ratings may be 
assigned for separate disabilities associated with the 
veteran's facial scars.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25 (2002).   See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The U.S. Court of Appeals for Veterans Claims 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology.  Such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R.  § 
4.14.  In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

In this case, the veteran was awarded a 30 percent rating for 
the scar on the frontal area of his forehead based on 
disfigurement.  He was awarded a separate rating of 10 
percent for a facial muscle injury associated with that scar.  
In assigning that rating, the RO utilized Diagnostic Code 
5325.  Under that diagnostic code, evaluation of injury to 
facial muscles is based on functional impairment as seventh 
(cranial) nerve neuropathy.  In this case, there is no 
indication that the veteran has separately compensable 
disability based on functional impairment.  However, in its 
October 1998 decision, the Board granted a 10 percent 
evaluation for scar of the frontal forehead under Diagnostic 
Code 7804 based on objective medical evidence that the scar 
was tender and painful.  While the RO increased the veteran's 
evaluation for the scar of the midfrontal forehead to 30 
percent, such increase was based on the criteria for 7800, 
i.e. disfigurement.  As noted above, the Court has held that 
disfigurement and tender and painful findings are separate 
criteria for which separate ratings may assigned.  As the 
objective medical evidence continues to show that the 
veteran's midfrontal forehead scar is tender and as the Board 
previously awarded a 10 percent evaluation on this criteria, 
the Board concludes that the veteran is entitled to a 
separate 10 percent evaluation for the scar of the midfrontal 
forehead under Diagnostic Code 7804.

Concerning the other scars (aside from the midfrontal 
forehead scar) that have been rated and that are the subjects 
of this appeal, the evidence shows that such scars are 
objectively tender.  That is the basis for the current rating 
of 10 percent for each of such scars.  A 10 percent 
evaluation is the maximum evaluation for a tender and painful 
scar under both the old and revised Diagnostic Code 7804.    

The Board will consider a separate evaluation for these scars 
based on disfigurement.  Upon review, the medical evidence 
reveals that these scars have been described only mildly 
disfiguring.  As noted previously, the Board reviewed the 
unretouched photos of the scars and notes that all the scars 
are barely visible, and thus, not more than slightly 
disfiguring.  Thus, as the scars have not been described or 
found to be moderately disfiguring, a separate 10 percent 
evaluation under old criteria of Diagnostic Code 7800 is not 
warranted.  Under the revised rating criteria, the scars do 
not have more than one characteristic of disfigurement.   
Accordingly, a separate 10 percent evaluation is not 
warranted under the revised criteria. 

The Board finds that the veteran's disability from each of 
the following scars is manifested by no more than slight 
disfigurement with tenderness to palpation, without 
functional impairment, and without any of the characteristics 
of disfigurement described in the revised regulations in 
38 C.F.R. § 4.118: scar on the upper chin, the lower chin, 
right mandible, left mandible, right eyelid, left eyelid, 
right eyebrow, left eyebrow, right lateral scalp, and left 
lateral scalp.

The Board concludes that the preponderance of the evidence 
does not support a rating in excess of 10 percent for the 
scar on the upper chin, the scar of the lower chin, the scar 
of the right mandible, the scar of the left mandible, the 
scar of the right eyelid, the scar of the left eyelid, the 
scar of the right eyebrow, the scar of the left eyebrow, the 
scar of the right lateral scalp, and the scar of the left 
lateral scalp.    

II.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluation.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
veteran's disabilities from facial scars, as discussed above, 
do not approximate the criteria for the next higher 
evaluation.  All but the forehead scar are not more than 
slightly disfiguring under either the former or revised 
rating criteria.  Regarding the midfrontal forehead scar, the 
clinical findings and photographs do not show severe 
disfigurement.

Moreover, the Board notes that marked or severe disfigurement 
has never been noted by any examiner.  Neither are any 
residual scars productive of complete and repugnant deformity 
or marked deformity.  The Board has considered all pertinent 
sections of 38 C.F.R. § Parts 3 and 4 as required by the 
Court in Schafrath, 1 Vet. App. at 589. The Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of the current evaluations for the scars 
under consideration.  The preponderance of the evidence being 
against the claim for an increased evaluation, the benefit of 
the doubt doctrine is not for application. 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or frequent treatment for the facial scars 
herein under consideration.  The clinical records do not show 
that he has required either extensive treatment or 
hospitalization that would materially interfere with his 
ability to work.  

The record does not show an exceptional disability picture 
that would preclude the use of normal rating criteria.  The 
veteran has not demonstrated marked impairment of his 
employment by reason of these disabilities.  

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an appropriate 
application form, or completeness of the application.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the September 1995, February 1999, 
and April 1999 rating decision, March 1996 statement of the 
case, multiple supplemental statements of the case, and 
September 2002 and March 2003 letters.  Specifically, an 
August 2002 and September 2002 letter advised the veteran of 
change in the rating criteria pertaining to his claim and 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, and other federal agencies.  He was 
advised that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help her by getting that 
evidence.  Additionally, the veteran was notified of the 
change in the pertinent regulations affecting his claim by a 
March 2003 letter.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's VA medical records and 
examinations.  The Board notes that the veteran has been 
afforded appropriate VA examination in connection with his 
claims and does not deem that another VA examination is 
necessary to decide this claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 30 percent for scar of the 
midfrontal area of the forehead is denied.  A separate 10 
percent evaluation for tender and painful scar of the 
midfrontal area of the forehead is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  An evaluation in excess of 10 percent for scar on 
the upper chin is denied.  An evaluation in excess of 10 
percent for scar on the lower chin is denied.  An evaluation 
in excess of 10 percent for scar on the right mandible is 
denied.  An evaluation in excess of 10 percent for scar on 
the left mandible is denied.  An evaluation in excess of 10 
percent for scar on the right eyelid is denied.  An 
evaluation in excess of 10 percent for scar on the left 
eyelid is denied.  An evaluation in excess of 10 percent for 
scar on the right eyebrow is denied.  An evaluation in excess 
of 10 percent for scar on the left eyebrow is denied.  An 
evaluation in excess of 10 percent for scar on the right 
lateral scalp is denied.  An evaluation in excess of 10 
percent for scar on the left lateral scalp is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

